McCLELLAN, j.
(dissenting). — The basis of the writer’s disagreement with the prevailing view in this proceeding cannot be better stated than by setting opposite each other Code, § 6262, and the amendatory act of August 24, 1909 (Acts Sp. Sess. 1909, p. 62), and by italicizing such words in each as unmistakably evince the legislative intent to confer the right to bail in cases within the terms of the amendatory act as respects the *182degree or duration of the punishment on persons convicted who appeal from the judgment of guilt, and not to restrict the right, as formerly, to cases where writ of error is the mode employed to invoke review of that judgment:
6262. (4381) (4520) (4988) In case of misdemeanor, defendant bailed. If the conviction is for an offense which, is. punishable by a fine, or by imprisonment in the county jail, or by hard labor for the county, the judge or court awarding the torit must also direct the clerk of the court in which the conviction was had to admit the defendant to bail in a sum to be prescribed by such judge or court, with sufficient sureties, conditioned for his appearance at the next term of the court in which the conviction was had, to abide such judgment as may be rendered on the torit of error.
No. Ill) An Act (H. 266 To amend section 6262 of the. Code of Alabama.
Be it enacted by the Legislature of Alabama, that section 6262 of the Code of Alabama be amended so as to read as follows: 6262. Defendant’s Bail on Appeal. — If the conviction is for an offense which is not punished capitally or by imprisonment for a term not exceeding five years, the judge or court must also direct the clerk of the court in which.the conviction was had to admit the defendant to bail in a sum which may be prescribed by the court with sufficient sureties, conditioned for his appearance at the next term of the court in which the conviction was had and from term to term thereafter, to abide sueh judgment as may be rem,lered on the appeal, and the provisions of this act *183shall also apply to convictions already had in the courts in this state.
Approved August 24, 1.90.9.
In State ex rel. Reynolds v. Weaver, 167 Ala. 672, 52 South. 638, it was expressly ruled, construing the amendatory act, that its intent was “to confer the right to bail pending appeal upon all save two classes of defendants. * * * (Italics supplied). .Indeed, this interpretation was, as readily appears, but the reiteration of the terms of the amendatory act.
Code, § 6262, before amendment, bore this caption or ■ heading-: “In case of misdemeanor, defendant bailed.”' Tiie body of the statute plainly limited the right to bail to cases where writ of error issued under the authority of Code, § 6258. Indeed, in the last two lines of section ■6262, it was provided that the condition of the bail bond should be “to abide such judgment as may be rendered •on the writ of error.” (Italics supplied.) Having this plain statutory status before it, the Legislature entered upon its amendment. In so doing it provided “that section- 6262 * * * be amended so as to read as follows: 6262. Defendant’s Bail on Appeal,” thereby -expressly treating and accepting, the caption or heading as a part of the section (original section 6262) making it a part of the amendatory act, and altering it ■(caption or heading) from, “in ease of misdemeanor, -defendant bailed,” to “defendant’s bail on appeal.” Not -content with this significant change of original section '6262, but pointedly conforming the section as amended to the plain intent shown by the alteration of the caption or heading of original section 6262, it was written, in the fourth and fifth lines (from the end) of the amendatory act, that the condition of the bail bond *184should he “to abide such judgment as may be rendered on the appeal,” thereby substituting the words “on the appeal” for the words, in original section 6262, “on the writ -of error.” And this is not all. The words of original section 6262, “awarding the writ,” were not included or brought forward into section 6262 as it stood or stands after the adoption of the amendatory act. The majority give controlling effect resulting in the denial of bail to this petitioner — convicted of a felony and sentenced to four years in the penitentiary — (a) to the fact that Code, § 6249, provided that in felony cases,, when the convict appeals, the defendant should be held in custody; and,(b) to the fact that original section •6262 was, as codified in 1907, placed under the article headed, “Writ of Error,” and not under the just preceding article headed, “Appeal,” and treating and accepting the amendatory act as being substituted for original section 6262 under the heading, “Writ of Tr~ ror,” from which it is concluded that bail, on appeal, was not provided by the amendatory act. It is clear that, if the amendatory act does not contemplate and provide for bail on appeal, it is a nullity. It cannot be read as conferring or retaining the right to bail pending the decision of writ of error, since terms expressive of that intent in original section 6262 were stricken out, as pointed out before, in the amendatory act. The act must prevail as establishing the right to bail on appeal, else it is without effect. Indeed, if the amendatory act means no more than the majority hold it to mean, then its adoption had no effect whatever. ■ Code, § 6249, wherein it provides for the retention in custody of the felonv convict wlm appeals, affords no reason to hold so plain an (amendatry) act as that in hand to be utterly ineffectual. On the contrary, the amendatory act, if it is in conflict with section 6249 in this record, must pre*185vail; and so repealed by implication that feature of section 6249.
. When the amendatory act is read according to its obvious intent, it cannot be held that the terms “judge or court,” employed therein, have reference to the authority by which writ of error may be issued. Bail pending the determination of writ of error is not provided for in the amendatory act. Bail pending appeal was and is its purpose. The fact that original section 6262 was codified under the article entitled “Writ of Error,” instead of under “Appeal,” cannot be a factor in the construction of so plain an enactment as this amendatory act. If the codification (of 1907) had been made after the amendatory act was adopted, there can be no doubt that it would have been arranged under the heading “Appeal,” for to that alone do its provisions refer. However, it is accepted “that the grouping of provis-, ions in an extended statute, a code, or a revision of laws, is, in general, designed for” convenience of reference, not intended to control the interpretation; “or at most, it may be regarded as indicating the opinion of the draughtsman, the legislators, or codifiers as to the proper classification of the various branches of the enactment, which may or may not be accurate. The mere classifications can scarcely be deemed a part of the law.” — Endlich on Int. of Stat. § 70. The observations in the majority opinion on this subject, and the influence accorded the code arrangement, are not consistent with the law as the writer finds it. That the heading to the new section 6262, viz., “Defendant’s Bail on Appeal,” affixed thereto, and becoming thereby a part of the new section, by'the amendatory act, may and should be considered in interpreting the amendatory act, is, in the writer’s opinion, well settled. — 26 Am. & Eng. Ency. Law, pages 629, 680; Blakeney v. *186Blakeney, 6 Port. 109, 119, 80 Am. Dec. 574; White v. Levy, 91 Ala. 175, 8 South. 563.
The writ of mandamus should, in the writer’s opinion, be granted.